Case 2:20-cv-09315-DMG-PD Document 11 Filed 10/15/20 Page 1 of 1 Page ID #:41




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 20-9315-DMG (PDx)                                      Date   October 15, 2020

Title Krystal Ventures, LLC v. Gentry Beach                                          Page     1 of 1

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
             SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER
             JURISDICTION

       On October 9, 2020, Plaintiff Krystal Ventures, LLC filed a Complaint against Defendant
Gentry Beach asserting claims for breach of contract, fraud, and unjust enrichment. [Doc. # 1.]

        Plaintiff asserts subject matter jurisdiction based on the existence of complete diversity,
28 U.S.C. § 1332, but the Complaint fails to adequately plead “complete diversity between the
parties,” namely, that Defendant is a citizen of a different state than Plaintiff. Diaz v. Davis, 549
F.3d 1223, 1234 (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267, 2 L.
Ed. 435 (1806)); see Compl. at ¶ 6. Plaintiff is a limited liability company and is therefore a
citizen of every state in which its owners or members are citizens. See Johnson v. Columbia
Props. Advantage, LP, 437 F.3d 894, 899 (9th Cir. 2006). The Complaint fails to plead the
citizenship of any of Plaintiff’s owners or members.

        In light of the foregoing, Plaintiff is ORDERED TO SHOW CAUSE in writing by no
later than October 22, 2020 why this action should not be dismissed for lack of subject matter
jurisdiction.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk kt
